Atkinson, J.
1. The petition as amended was not' subject to any of the grounds of demurrer.
2. When considered in connection with the statutory presumption which arises on proof of injury by the running of the locomotive, cars, or other machinery of the defendant, the evidence was sufficient to authorize the verdict for the plaintiff. When the charge is considered in its entirety, the exceptions thereto are insufficient to require the grant of a new trial.

Judgment affirmed.


All the Justices concur.